Case 2:19-cv-08534-ES-ESK Document 46 Filed 05/26/20 Page 1 of 1 PageID: 402




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY




TZUHSIN YANG,
                                              Case No. 19–cv–08534–ES–ESK
             Plaintiff

v.
                                                           ORDER
PEONY LIN,

             Defendant.


      THIS MATTER having come before the Court on the parties’ joint letter of
May 11, 2020 (Joint Letter) (ECF No. 42) concerning a dispute relating to
subpoenas to be issued by plaintiff; and the Court having held a hearing on the
record on May 22, 2020; and for good cause shown,


      IT IS on this   26th day of May 2020     ORDERED that:

       1.    The telephone status conference scheduled for June 9, 2020 is
adjourned to August 11, 2020 at 4:00 p.m. The parties shall file a joint letter, at
least three business days before the conference advising of the status of discovery,
any pending motions, and any other issues to be addressed.

      2.    The relief requested in the Joint Letter (ECF No. 42) is DENIED
without prejudice.



                                                 /s/ Edward S. Kiel
                                                Edward S. Kiel
                                                United States Magistrate Judge
